Citation Nr: 0125784	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  00-07 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right knee meniscectomy with Osgood-Schlatter's disease, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967 and from November 1973 to August 1975.  He also had 
additional, unverified service.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1999 rating decision of the 
Department of Veteran Affairs (VA), Regional Office (RO) in 
Montgomery, Alabama.

The veteran also appealed that part of the March 1999 RO 
decision that denied service connection for chloracne and 
granted a temporary total rating for his right knee condition 
under the provisions of 38 C.F.R. § 4.30 (2001); as to the 
latter issue, the veteran appealed for an extension of the 
temporary total rating based on convalescence.  Both claims 
were addressed in the Statement of the case issued in 
February 2000, but the veteran did not file a substantive 
appeal for either issue.  In his VA Form 9, also filed in 
February 2000, which perfected his appeal of the increased 
rating issue currently before the Board, the veteran 
specifically noted that he was only appealing that latter 
claim.  Under these circumstances, the Board does not have 
jurisdiction over these claims (38 C.F.R. § 20.302(b) (2001); 
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998)) and there 
is no issue regarding timeliness of a substantive appeal. 

In December 1999, the veteran filed a claim for an earlier 
effective date for the grant of service connection for 
residuals of a right knee meniscectomy with Osgood-Slatter's 
Disease.  That claim has not been adjudicated, and it is thus 
referred to the RO for appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100.

For the reasons stated below, the Board concludes that a 
remand is necessary to ensure that VA has met its duty to 
assist the claimant in developing the facts pertinent to his 
claim and to ensure full compliance with due process 
requirements, particularly in light of the VCAA and its 
implementing regulations.

The veteran asserts, in essence, that his right knee disorder 
is more disabling than currently evaluated.  A review of the 
record shows that he underwent a right knee arthroscopy at a 
VA Medical Center in September 1998.  After the veteran filed 
his increased rating claim, he was afforded a VA orthopedic 
examination in May 2000.  He informed the examiner at that 
time that he continued to have pain and weakness in his right 
knee.  Clinical evaluation revealed range of motion of the 
right knee  from zero to 112 degrees.  Stability was 
characterized as "good."  Degenerative joint disease was 
apparently noted on an X-ray examination.  

The Board notes that the May 2000 VA examination report does 
not appear to consider whether the veteran experiences any 
additional functional loss due to pain or fatigability as 
contemplated by 38 C.F.R. §§ 4.40, 4.45 (2001).  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-05 (1995).  Moreover, the 
veteran indicated at his July 2001 Travel Board hearing that 
his right knee disability has increased in severity since 
that time and that he was dissatisfied with the May 2000 
examination, claiming that it was incomplete.  Under these 
circumstances, it is the Board's judgment that the veteran 
should be afforded an additional orthopedic examination for 
the purpose of determining the current severity of the 
disability in question.  38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2001); Caffrey v. Brown, 6 Vet. App. 377 (1994).  This 
evaluations must include consideration of whether the veteran 
experiences any additional functional loss due to pain, 
flare-ups of pain, weakness, fatigability, or incoordination 
as contemplated by 38 C.F.R. §§ 4.40, 4.45 (2001).  DeLuca, 
supra.  

The Board also notes that VA General Counsel Precedent 
Opinion provides for multiple ratings for arthritis under 
Diagnostic Code 5003-5010 (for degenerative and posttraumatic 
arthritis, respectively) and Diagnostic Code 5257 (for 
subluxation or lateral instability).  VAOPGCPREC 23-97 
(issued July 1, 1997).  That opinion, summarizing case and 
statutory law, held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  Under VAOPGCPREC 9-98 
(issued August 14, 1998), the VA General Counsel held that a 
separate rating for arthritis may be assigned based upon X-
ray findings and limitation of motion that does not rise to a 
compensable level under DC 5260 or DC 5261.  In a similar 
manner, a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59.  
Following the orthopedic examination noted above, the RO must 
consider whether such separate ratings are applicable in this 
case.

In addition, the veteran testified that he has received VA 
treatment in recent years for his right knee disability.  It 
is not clear in reviewing the record whether the RO has 
obtained all of the available relevant medical evidence.  The 
RO should secure any relevant medical evidence that may be 
available on remand, as the duty to assist involves obtaining 
relevant medical reports where indicated by the facts and 
circumstances of the individual case.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 5102, 5103, 5103A (West 1991 & Supp. 
2001); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA 
records are constructively part of the record which must be 
considered); Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

The RO should also address whether any additional 
notification or development action is required under the VCAA 
and its implementing regulations regarding the issue on 
appeal.

In view of the foregoing, these claims are REMANDED to the RO 
for the following action:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his service-connected right 
knee disorder.  After obtaining any 
necessary authorization(s) from the 
veteran, the RO should attempt to secure 
copies of all identified records not 
already in the claims file.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 1991 & Supp. 
2001), and 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159) are fully complied with 
and satisfied.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
postoperative right knee meniscectomy 
with Osgood-Schlatter's disease.  The 
evaluation must include range of motion 
studies of the right knee, and the 
examiner is asked to comment on the 
presence or absence of instability or 
subluxation. 

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examiner should 
address whether any pain relating to the 
veteran's right knee disability 
(including painful motion or pain with 
use), flare-ups of pain, weakened 
movement, or excess fatigability results 
in functional loss.  The examiner should 
state whether any pain claimed by the 
veteran is supported by adequate 
pathology and is evidenced by visible 
behavior.  To the extent that is 
possible, any functional loss that is 
present should be expressed as additional 
degrees of limitation of motion of the 
right knee.  The examiner should clearly 
outline the rationale for any opinion 
expressed.

All examination findings and a complete 
rationale for each opinion expressed 
should be set forth.  All indicated 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1, the 
claims file must be made available to the 
examiner for review.

4.  Thereafter, the RO should 
readjudicate the claim for a rating in 
excess of 10 percent for the veteran's 
right knee disorder, taking into 
consideration whether there is evidence 
of functional loss due to pain in the 
right knee, applying the decision in 
DeLuca.  Further, the RO is requested to 
consider whether separate ratings are 
warranted (i.e., instability and 
arthritis with painful motion of the 
knee) under the VA General Counsel 
Opinions 23-97 and 9-98, which provide 
that separate evaluations may be assigned 
for a knee disorder that is manifested 
both by instability or subluxation and X-
ray evidence of arthritis.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

The purpose of this REMAND is to provide for additional 
development of the evidence.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


